Citation Nr: 0430558	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  01-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to August 29, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION


The veteran served on active duty from August 1979 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In an October 2001 decision of the Board, an effective date 
prior to August 29, 2000, for the grant of service-connection 
for PTSD and an initial evaluation in excess of 50 percent 
for PTSD was denied.  Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2004 Order, the Court 
vacated the October 2001 decision of the Board and remanded 
the matter to the Board for development consistent with the 
Joint Motion for Remand.  Upon review of the claims file, the 
Board finds that the development described below must be 
accomplished prior to further adjudication by the Board.  

The Joint Motion for Remand notes that the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) was raised by the record before the 
Board at the time of the October 2001 decision.  Inasmuch as 
this issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.





REMAND

In its February 2004 Order, the Court granted a Joint Motion 
for Remand which stated that a remand is warranted in order 
for the Board to evaluate the veteran's vocational 
rehabilitation records pursuant to Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  In this regard, it is noted that the 
veteran's VA Vocational Rehabilitation Folder has not been 
associated with the claims file and is not available for 
review.  Inasmuch as this evidence is within constructive 
possession of VA, it is considered part of the record on 
appeal.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Joint Motion for Remand further stated that a remand is 
warranted in order for the Board to consider the 
applicability of 38 C.F.R. § 3.114(a) to the veteran's 
earlier effective date claim due to the amendment of the 
criteria governing the award of service connection for PTSD.  
Specifically, 38 C.F.R. § 3.304(f) was amended, see 64 Fed. 
Reg. 32,807 (1999), and the amended version changed the 
requirement of "medical evidence establishing a clear 
diagnosis of the condition" to "medical evidence diagnosing 
the condition in accordance with [38 C.F.R. § 4.125(a)]."  
See Harth v. West, 14 Vet. App. 1, 5 (2000).  The regulatory 
change was made effective from March 7, 1997.  See 64 Fed. 
Reg. 32,807 (June 18, 1999).

In Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C.A. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

Subsequent to the February 2004 Order from the Court, the 
veteran's representative submitted additional evidence 
consisting of reports pertaining to the veteran's vocational 
rehabilitation.  A waiver of initial consideration by the AOJ 
was not provided with this additional evidence.  In light of 
the foregoing, this case must be remanded to the RO for 
review of the new evidence.

Additionally, in a June 2004 communication, the veteran 
requested a personal hearing.  By letter dated in July 2004, 
the Board attempted to clarify what type of hearing the 
veteran desired; however, no response in connection with this 
request has been received from the veteran.  Inasmuch as this 
case is remanded to the RO for further development of the 
record, the issue of whether the veteran desires a hearing 
should be clarified.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should obtain the veteran's VA 
Vocational Rehabilitation Folder and 
associate it with his claims folder.

3.  The RO should clarify with the 
veteran what type of hearing he desires.  
The veteran should then be scheduled for 
the appropriate hearing.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b).

4.  In the event the veteran does not 
desire a personal hearing or after his 
personal hearing before a hearing officer 
at the RO, if such a hearing is 
requested, the RO should readjudicate the 
claims on appeal in light of the 
additional evidence received since the 
May 2001 Statement of the Case, to 
include the veteran's VA Vocational 
Rehabilitation folder.  If any benefit 
sought remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues as well as a summary of the 
evidence received since the issuance of 
the SOC.  The veteran and his 
representative should have the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


